Citation Nr: 1014324	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-18 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California 


THE ISSUE

Entitlement to an earlier effective date, prior to October 
22, 2004 for the grant of service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for PTSD, 
evaluated at 10 percent disabling, effective October 22, 
2004.

By way of history, as noted above, the RO granted service 
connection for PTSD, rated as 10 percent disabling, effective 
October 22, 2004, in a March 2005 rating decision.  In June 
2005, the RO issued a corrected rating decision, which made 
no changes to the Veteran's grant of PTSD benefits.  A 
November 2005 rating decision issued a temporary 100 percent 
rating for PTSD with secondary polysubstance abuse, effective 
July 13, 2005.  In December 2005, the Veteran filed a claim 
for a 100 percent disability rating for PTSD due to 
hospitalization between July 2004 and October 2004.  In a 
February 2006 rating decision, the RO denied entitlement to 
an earlier effective date.  The Veteran disagreed with the 
decision and appealed.  Given the procedural development 
presented in this case and when liberally construing the 
Veteran's documents, the Board finds that the Veteran has in 
essence disagreed with the March 2005 rating decision which 
assigned an effective date of October 22, 2004, for the grant 
of service connection for PTSD rated at 10 percent.  The 
March 2005 is not final and the Board has the jurisdiction to 
decide this appeal.  But see Rudd v. Nicholson, 20 Vet. App. 
296, 299-300 (2006) (barring de novo consideration of 
effective dates after finality attached to a VA decision). 

The Board notes that the Veteran requested a hearing in his 
substantive appeal dated June 2007.  In response, the Veteran 
was informed by letter that the hearing was scheduled for 
March 10, 2010.  The Veteran failed to report for the 
scheduled hearing.  He also did not request a postponement 
and has provided no explanation for his failure to attend the 
hearing.  Accordingly, the request for a hearing is deemed to 
have been withdrawn.  38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  The Veteran separated from service in November 1968.

2.  There was no claim, formal or informal, for PTSD filed 
before October 22, 2004.


CONCLUSION OF LAW

An effective date prior to October 22, 2004, for the grant of 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations 

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a)(b)(1); 38 C.F.R. § 3.400.

The effective date for an award of disability compensation 
based on direct service connection is the date entitlement 
arose, if claim is received within 1 year after separation 
from active duty; otherwise date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the Veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.


II.  Analysis 

The Veteran asserts that he is entitled to an effective date 
prior to October 22, 2004 for the grant of service connection 
for PTSD.  He asserts that he is entitled to service 
connection as of July 24, 2004, the date he was hospitalized 
for PTSD.  The Veteran also asserts that he is entitled to a 
100 percent rating for the period of July 24, 2004 to October 
22, 2004, the date he was released from the hospital for his 
PTSD.    

By way of history, the Veteran filed an informal claim for 
PTSD on October 22, 2004.  The Veteran then filed a formal 
claim on October 29, 2004.  He was service-connected for 
PTSD, effective October 22, 2004, the date of his first 
informal claim.  There is no document of record prior to that 
date that may be reasonably construed as a claim for PTSD.  
38 C.F.R. §§ 3.151(a), 3.155(a).  

After a comprehensive review of the Veteran's claims file, 
the Board finds that an earlier effective date for PTSD must 
be denied.  The Veteran filed his first claim for 
compensation in July 1996, however, his claim was only for 
bilateral hearing loss.  The Veteran's first claim for PTSD 
was made in October 2004.  Although the Veteran argues that 
he was in treatment prior to October 2004, the date of 
receipt of the claim is the appropriate effective date for 
the grant of service connection.  See Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  Thus, the Veteran's assertions 
of warranting a temporary and total rating based on his 
period of hospitalization are meritless.  Service connection 
was not in effect when he was hospitalized.  The RO properly 
granted the Veteran benefits from the date of receipt of his 
claim.  

The Board points out that the mere presence of medical 
evidence does not establish intent on the part of the Veteran 
to seek service connection for a condition.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) (where appellant had not been granted 
service connection, mere receipt of medical records could not 
be construed as informal claim).  Even though the Veteran 
received treatment prior to October 22, 2004, such treatment 
cannot serve as an informal claim.  VA medical records cannot 
be accepted as informal claims for disabilities where service 
connection has not been established.  Merely seeking 
treatment, does not establish a claim, to include an informal 
claim, for compensation.  According to the United States 
Court of Appeals for Veterans Claims (Court), 38 C.F.R. § 
3.157 only applies to a defined group of claims.  See Sears 
v. Principi, 16 Vet. App. 244, 249 (2002) (§ 3.157 applies to 
a defined group of claims, i.e., as to disability 
compensation, those claims for which a report of a medical 
examination or hospitalization is accepted as an informal 
claim for an increase of a service-connected rating where 
service connection has already been established).

Further, the Court has acknowledged that the effective date 
based on an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a casual 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde Citing Hazan v. Gober, 10 Vet. App. 511 (1997); 
Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. 
Gober 10 Vet. App. 391 (1997).

The Board can find no evidence of a formal or informal claim 
for service connection for PTSD prior to October 22, 2004.  
The Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary and precedent 
opinions of the General Counsel of the VA.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2009).  
Accordingly, entitlement to an effective date earlier than 
October 22, 2004 for service connection for PTSD is not 
warranted.

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a notice letter was issued in December 2004, 
prior to the initial adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate the claim for PTSD.  A June 2008 
letter informed the Veteran about disability ratings and 
effective dates.   The Board finds that because a 
preponderance of the evidence is against the claim, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  The Veteran has not 
been prejudiced in this regard.

VA also has a duty to assist the Veteran in the development 
of his claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records and the identified 
post-service medical records have been obtained.  
 
As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim.  Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

ORDER

Entitlement to an earlier effective date, prior to October 
22, 2004 for the grant of service connection for PTSD is 
denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


